DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         ERIC D. READON, SR.,
                               Appellant,

                                     v.

  JANNETT E. SPENCE, WORLDWIND INVESTMENT GROUP, LLC,
BLACK RAIN CITY CAPITAL INVESTMENT, LLC, JOSEPH RILEY and
                    LAKEISHA READON,
                         Appellees.

                               No. 4D19-3141

                               [July 16, 2020]

   Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Jeffrey R. Levenson, Judge; L.T. Case
No. CACE2019-004362.

  Eric Scott Brumfield of The Law Office of Eric Scott Brumfield, Esq.,
Miami, for appellant.

  Janet E. Spence of J.E. Spence, P.A., Pembroke Pines, for appellee,
Jannett E. Spence.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and CIKLIN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.